           Case 7:19-cv-03927-KMK Document 18 Filed 10/14/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 : Civil Action No. 7:19-cv-03927-KMK
                             Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE, subscriber assigned IP address                         :
98.15.202.67,                                           :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                         WITHOUT PREJUDICE OF JOHN DOE

         PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

 (“Defendant”) from this action without prejudice.         John Doe was assigned the IP Address

 98.15.202.67. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

 Plaintiff’s Complaint nor filed a motion for summary judgment.

         Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

         Dated: October 14, 2019
                                                        Respectfully Submitted,

                                                By:     /s/ Kevin T. Conway
                                                        Kevin T. Conway (KC-3347)
                                                        80 Red Schoolhouse Road, Suite 110
                                                        Spring Valley, NY 10977
                                                        T: (845) 352-0206
                                                        F: (845) 352-0481
                                                        Email: ktcmalibu@gmail.com
                                                        Attorneys for Plaintiff




                                                    1
         Case 7:19-cv-03927-KMK Document 18 Filed 10/14/19 Page 2 of 2



                               CERTIFICATE OF SERVICE


       I hereby certify that on October 14, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.



                                                   By: /s/ Kevin T. Conway, Esq.
                                                   Kevin T. Conway, Esq.




                                              2
